OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




Bonorabae 0ea. %. Car
State Enmlth Officer
Anut in, Tera8

Denr Sir!




                                      ear bemuue St rr
                                      B eertiiisste i8-
                                      amlly or housakold
                                oh ~6b8~ or th0 ~OUIW-
                                maanhoturmraeet* ar

                         or thir
                               opialoa,  (opirriea Ro.
                       rtmnt)  doe8 Rourso Bill, Ha.
                       borator~ ualy818, QC wp olkw
                  thO4 or ra&ihods to be u88d b? tk8
                  detemi,alq the exletenc3o of 8aah
     dl8oe808, or door Rena0 Bill Ro. 143 mma the
     deturmination ot the mthcrd a0 bo used sabald ba
     lsrt to the * wa6ai6ati6tu~6l6or6tlon  0r oh6
     QhyuiOl8n~'
Xoonorable Ueo. ,ii.
                   cox, Page e



           Your first qaestion 6&ibl%ce6a fact 8iteaticsJ
whioh this Departmeat oannot aadertahe to pass ubon    The
firet~uonteaao 0r *ction S of Eouae Bill X0: 142 ieadu
a8 fO1lOw61
           "All health oertifioates Wiled for b'y
      this Abt 8hall be bi8Qlm     for pablie ih6pro-
     tfoa at the, phze  there  the pemoa naBad tlmro-
     On i6 8i?&dOYdb, ORd 8bai$ not b0 FB8IOWd rm
      suoh plaoe dwingthe       aontlnuanoe   of maah em-
      ~loymnt exoept by a publie health offioer,
     II~I,","~ 6ppoint.d rgont, er qwn        valid   ooat
           .*

          fhi6 SOUthR  U16i9 6IIthorhOU t& publio health
department and 104al lauxmking b0dfe8 to ertabli8h 8u&
further    mJe8,   rcgdlatims   ud   ordinsaeer   as they    a6y   (lo661
06sentm    to onrry out tke intentfoaa 0r the      Aat. m6
olmr intention of t&e Legislature 16 to provide for all
person6 pos8oselng health aert5.floatea     under tbo Aot to
display the came at the place where ther are employed.
This does not man that the eprployee au&       aa*    iha oor-
tifioate oa hfs pereon at al1 thou,     ml! thnt be must dis-
play it at my ?lae8 Otbar than the plaae 45 hi8 ePrplop-
pent. The EO& of diaplaflhg the eortiflaate is an inui-
dental questlcm of faot and nutboritiee di;ieotly oonoerned
uith pablia health are given -18      eutlanityto enaot
clarifyI8g rule6 and regaleticar,    ii they   are eonuidered
neaessary.

           Seatioa Z of Ibaw Bill No. 142 pravidee that
it shall  be unlawful for amy mmufaoturer    or v8ndor cb
caadiea or manufactured 8weeta to kmwingly consign, 6e11
or furnl8h mah produote to any par8on or persons for the
purpoas of rooale froma private reaitiense, unless such
person or.pereons dirpl8y a amplets valid Imalth certl-
fioate issued for la a h ~mmb er of the faally or bweebold
froawbiob   produet are to be resold.     The ooly offense
outlined by this 8ection i8 the sot of the mwmfaoturer
or the produot ia knolria&lyaonrigning,    aelllng or fur-
ah&lag eandier ar nanufaotured tweets to a per806 rho
ha6 n0t mst tM requirement8 tbueia set out. The fast
that the perron to v&o= the prodact baa been aold has 8ot
met suah requirement8 f6 not aa offense under Se;eotiCUS.
Ia answer to your eeoond qw8tlon we aAvlre you that See-
tlon 2 does require a health oertlfleate for 8tWh me8ibeZ
of the ranily or household, mjphrdls88 of whetha?     not
they hare atqtA.ng to do with tho aotual reude. a2 “Fhe
candy.

           Ia wmwer to your fourth queatioa, wJadvb8    you
tbit w6 find no Be%tiQ or provision rhioh readers the bill
~o~titutioaal,     OT whioh la itself oontravenes aay pm-
via-ion of t&o Constitation.     The protection of public health
fs   a 8ubjeet which properly falls within the exeroiae d
the-polioe power of the State, and it      is the duty of thb
Departmat     to resolve every resuraable Q ebt 3a faTor& ga
validity of suah legislatioa, ii snoh doubt exists.
the iaot that this Abt I8 Pew 18 8latios, wa do n0t into&
to express, au tbia time, any op ion on mans and lesthods
hQlOyOd    ia  the eniOF%aMEt  Of  it8 pY~Bh68,     i.IUIOf~ a8 tb
subjeot of oonstit&tiOnallty ia oownrned.

           Imediately  preoeding your third qoautica      the
foJJ.od~   paragraph appears ia your letter:

             .I quote fmm year opinion Ilo. O-215 and&
     bat8 Or JfWWY.      2’7, 1939 68 f0ii0~8:    ‘Se ex-
     pro08 no opinion herein that a laboratory analy-
     al8   ia or is rmt neoeaoary to determine the ex-
     istence of lnfeatioea or coamnnieable diseases.
     'ia bold mzelyttittbe        LegUlature   haanottander-
     t&n      to preecribe a laboratory analysis or any
     other partioalar nethcd or methode to be used by
     the chysiclan In determining tlm exlatence of
     Buoh diseases, but btiTo6 the deternriaation of
     tlw methods to be used to the aoaroientious dis-
     oretloa    of the physLDien.*

           The opinion to which you ret- does mt aecesaar-
ily hare any bear-      OR the question prevented,- Bin08 it
was rendered on a statute whiOh differ8 greatly in termin-
ology from the one now under scrutiny.     It does apply in-
SOfar aB it eXpraS83eEi  M  unwi11inglm38 On th%  pet  Or this
Depar&nt    to dictate methods of praotioe to the mediaal
profes8ion.

          ?rom this paragraph and yaer letter as a whole,
however, we gather the       reaaioa tbt   you are priaoipal-
ly intereeted in             ag whether or lrot tho pFOVhb.XIU
of Roaue Bill lo. 142 require    a phyeioiaa to basr Id8 Opin-
ion oa a laboratary analplu     lu l ocerE&lne    freedom   from
vaereal  dieease. Yerther, lt      oppeara thnt  tho oontmreruy
as to whether or sot bleed test8     Ue  mbeMaPy     Driaeipally
arises in the ease of sxamiaations for remmeal         diaeaee.
                                                                          580



&narible     Oso.   ‘15. Cox, Paage 4



artiola 44,445
             ot tha Bavised Chil            Statutea ai TCmr        aa-
rinas    ~ana~aal   dinaases   uid   dealares   tlmm     to be ~&pi-
oua~$footioua,     aommnlaabla  and d4n~arou4ti
         i3g virtue 0r thir lagSaletira daolarati%     Wuso
3111 I&. 142 and cay other lagislatita aot rbiyh &oats
tha 8ubBjaot of lnfaotlou8,  oolsuuniaablo and aon~&ma
diseasea, doer apply to tonersal dieaa~~.      .

          ??a quota ths rouoldng Jictims    txxm BpLuo Bill
Bo .'14e for tha purpaea .i%f asaertdnlng  the fntantiw  of
~g iJldl.IW ~h ’ibthem h n@ a & th
                                 a a P almp
                                          iElo ~r


        ill&  of aenduotlng My hot.1 Or any 0th~ pprb-
        If0 8lsaping or oatitagpleaa, or any plaaa or
        rohialo whro 1-6    of drink or aonhlnaro there-
        for,  oi My kind, iJ zuuWfaetw6,       trMSfaX’Ped,
        propared, stored, paokad, lrvod, sold, or othor-
        vise bandlad in thirr Aata, or any manufaotura
        or randor of amdias or mnufaoturad        maate,
        shall  work, aploy,  or keep 1.n their uxiloy,   In
        on, OP 8bout any said placa or vohlala, or have
        dolfvorad aafartiola   tharafrom,    any par&x& in-
        rooted with any transmlmiblo      oenditioa of say
        ldeotioua   OT contagious aiseasaI or work, or
        employ any parson to work ln, on or about 84kld
        ?laoo, or to dolivar     an7 artlsla    thrmfrvn,      a0
        at the time  or his or bar amployaat,   fallad
        to deliver  to the omplayar OP his a-t,    a oor-
        tifiato Ji&lad br a lagall~ llaaasad physioiM,
        raiding in tbs oounty whsro said permom 1s to




        m.ummbla    and lntaotiour      dlsaaeee,   0r   all luoh
”   .
                                                                 581.




        anuh axamination had bean niade of suah parson,
        dlsaloslng the fast that   he or Sh8WEUZtP28   trora
        any tram+asib~~
             _             moedi~on~~f   sn~aoamtioah+
        and llIZ8Otiou8 dlIS8a888." (Undarsoorlng oy8 )

              =38atioi!i3. Ralth C8rtlrioate--Displayed,
        All hmlth OertI.fla@xi aellsd for bjr tlxls Act
        shall b8 ikL5playod for publia l~~~pa~tion at the
        008    WtSl% the pSrsOn nansd thereon is a~@lOyad,
        andshallnotbar8nmm-dfrcmsnoh         plao8 durlqthe
        oont5.nuanoo of suoh employmot. except by a publ.io
        haaltk oiriaar,   his duly appointed %8llt, or U
        relid amrt order,    &ll suoh   aartiilaaten   shel f"
        bear the ewloyae*s   sip,nature. the narueof the
    phssiciwp~ ereoutlng examInationa and taxts, and
    shall describe th0 color of syaa, and hals,     BOight,
    weight, race    Jex, ago, and date 0r idsu8nc8, and
    shall be mlid    rot six Jlnaths only. Publia health
    depa&aeptS,asd     looal Ii+mmk&g   bodies,are   hera-
    by authorizei to establish suoh iurtber rulas, re-
    gulat1ozi.vand ordinanoea es they .aay deem essential
    to th8.axaoution or tha fntanti0.m of this :,ct;
    proridine, however, thst au. conditions or thir Aot
    shall be requisite to all such regulations and or-
    dinanoa.9, except, that the said a;hhorftlas my
    adopt a pkq for the reglstratlon of the physicians'
    o%.rtificatesrequired by this i;ct and in lieu
    tharsof issue a registration oard to 8ho?i that the
    person namd thereon hss mqliad       with aI3 of the
    prorisions of this Aat; providing rurther    that the
    said registr;ztion aard must basrthe    signature of
    tha person~named thereon and skill be displayed
    ror publio inspeiM.on at the glxe where suah a
    person 16 eixployad.w (Underscoring cups)

          "3eOfloxl 4. failure to COl~ply &ith .kot. %a
    iallure of any ;rerson, firm~corporation,      cosmon
    carrier or associstion em3tgad in any 0r the busi-
    nossas descrlbad In this Aot, to display at the
    place wbera any of the oparatiom     Of such bwineSs%8
    era baing conducted,, a ttild health or registratfon
    oertiflcatc), as requ%md by this Aat, for sit& per-
    son azaployBd in, on, or about such place, shsll be
    prima  raoie evidence  that the said person, rim,
    aorporatioa, 0txu3021 oarrler  or association,   in rio-
    lation of r~uframanta     oalLed for by this :iet, fall-
    ad to rat@.re th8 exhIbition or the pre-aatployreent
Xonorable Geo. X. Car, Page 6




          xI3rem;a   serrand xltlon    of rebster’s    vJTtab5rid&l
Diationary ~ntahs  the iolle          definitions     ofwords   appear-
*   in Eouse BUl No. 142:

     Reotltet   To follow out or throngh to tJ3eend;
                to c8rr-y out or into aamplete 0freot-

     Thorough: *So corapleteas to leave notk&g un-
               afYeotedoorm.ated;paiestakinglyex-
               sot or Oareful about dahiL”

     Zxa&re:    Voteotbyanappropriate~thod;               to
                3.nspeataarefullyulthatiewto            dls-
                cover-therealaharaeterorstateo~

     ~sOnt~~:w~ing     what xisin the mst perfeet de-
                gree; i7dis~bla    ; importantIn the
                hlghestdegre~

          Ihe prwiskms     of EOUIO Eill Eo. 142 d-d            *actual


or these terrjs it ia obtious that the xagisl&xe   intends to
reqlrexmre   than amere q~tim&igor       aaaual examination.
What type of examination is esaemtlal to the findin@ of
freedomfram Weatious     and aomamicable diseases could bet-
ter be determIned by a qualirfed phpieti,    and this Depart-
ment does nat desire to render any opinionwhich muld in-
vade the field properly and capably occupied by the ~dioal
protession. It is with that tho@rt ia mind that re have
exminod several bulletins distributed by the Texas State
Department or Ziealth in ZIJI
                            sfYort to ascertain wh;lt goee-
duxe the mediaal profession and your Zemnt       consider
neoasaay to establish the rindiag that a prson ie ire0
from lnfeotlous and ammmfeable    diseases, dth pWtfeUl#
refar~catoorphlllsandot~~diseases.                    From
0~ sxsninati0a Or this 158tarid ~0 rind that both your DO-
partaent andthe~~cal~r~iongenesallysaoato             aan-
aider a blood teat essential to any exaz&atioIlwhichpur-
port~?~toestablAehfreedo=rnu.syphilis.
          Youwill n&e that tha     Legblature in s&ion 3
of.muae Bill,%. 14?hasrOquIred        that all o8rt$fi$&e8
&yen    aa tidenee that proper em&nations     have&#Snmade
*shall. besr the name of the physlclans executiag'zb.x-
minatlons,    and teeta." The language hero rpred
the thought   that the'Lsgl.slature cunteraplated.trat physl-
alan8 ~sh0ul.dresort to maas other than a siera routlnu ex-
aminat1on.    Cxu5ecmently Itbeeomea apparentthatwhatever
tests are generdly reJred      to show freedom from such dl-
mi+smas~~"      be resmtd   to by physloians issuing the
                 Ztthe'reareavaIlablsaeansothartha~the
blood tests ;hieh are acoeptable methods of dote-
freedom from such dl.aeaaea It would of eaurse be Ia order
for exaainets to use such procedure.     In short, the Inips-
lature has regrrired in Boa80 Bill 60. 142 that the physl-
alanwho issusstb~tk          aertI.fiaate nrorldedforthereln




examination or tests-arenecessaryoi ~essentlal    to au&
findings.   xi It io trze that in order to dlsoover5yphIlIs
a physical examination plus a blood test Is reglred, then
physl0ie.M should mpirs     blood terts of all Fer&oZIsex-
txslzwdunder the 6Utbority   or House Bill no. 14E. xi the
t'Vas#rmann '&St is 5W=-ary    then such test should be ad-
mInIstered.   PIIS qn~tlan, however, cannot b6 passed xqioti
by thl8 Separtimnt. a7 raFli43 to ~3pf~u-ythe type 0r test.
which should be enploye4, the Legislature has left the phy-
siaiaq unlkaqered and f?eO to resort to the latest aad mat
wogeh   precautions qmptable    to re5entirla effort to chac!t
th&jPpra~d s&f dise-aS@-*Oreat Pependenae has and properly
sh‘ould be placed upon *Aa Integrity of aa honorable pro-
fession in assrning it till avail itselr or every m+s
now at lta corsend, of ~~38   available ln the futnrtt,In
the ever constant b6ttfa to stifle the enanies of rranirind'a
health  and security.

          our ri8id of kriowledge is not 0r qrrioimt
breadth to jUStirY Sny atte t to rdec;untoly disauss this
          we have use4 the 7s
                           d ease or syphilis 6s an ex-
        u to what zm2s or ttn8t.sare necessary te estab-
                   freedomrrom this and otker dismses we
Honorable   Geo. W. Cox, Page 8



frankly admit basic8 imcwancs.   We art3 roroed to i&OH     to
reliable  anthfmlty rorelgn to the pursuit of the .datSes IJR-
posed upon and exeouted by this Dlri.sIoonot St+     I[i(nermmnt.
Wither  are we capable,  on the besti o? our own' rtaliiiea-
tloaa, or alasslfylng diseasesas thamrhlah,er     8 ,inieetlou8,
eontagloua, and aozm~cab3e,    and those wl&ah gti not.

       If this Depmtment andtwtook to set otit in this o&n-
ion the taxadnatlan and the type of teat6 to be iiia loyed
UJIdSr Bo~843 au   x0.   142, it WTLld ship4   b0 a ref eeSa$i01%
of opinions and bulletinr issued and eimulated by yuuz De-
partwnt aad by other oompetent mtdfosl authorities.    In
view of the. faut that your pepertwnt oeeupfes thfs field
or speolaltiea knmeage w consider it o~~p(w~~aary and im-
proper for ys to render an opinion whfah reaches the premmp-
taous state wherein the Attorney General unrZerta.kesto pre-
serlbe w&hods which 9 phgslcienarnrt pursue inthe ethical.'
prattiae og his proreeslon, and in rollming tibe plain mu%-
date 0r the legislature.




RC:L?s¶

                                                QprOY%d
                                          opinion cowlttee
                                          By R.W.F., '3xdrmm